DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance: When read aa a whole, claims 1 and 8 are allowable with respect to the following:
With respect to claims 1 and 8, the primary reason for allowance is the combination of the limitations of  to 25secure, in the auxiliary cache memory, a storage region for storing the management information of the volatile memory, generate a copy of the management information of the volatile memory in the storage region, and 31Fujitsu Ref. No.: 19-00508 cause the writing control process to execute control to write the first data stored in the volatile memory to the auxiliary cache memory or the storage medium based on the management information of the auxiliary cache memory. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2006/0069870 A1 to Nicholson et al.:  Storage of user data to a volatile memory, then to a nonvolatile memory before final storage in a permanent storage.  No generation of a copy of management data to determine a write to the nonvolatile memory or permanent storage.

US 2017/0091054 A1 to Delaney et al.:  Using plurality of cache storages before storing in a persistent storage.

US 2018/0329818 A1 to Cheng et al.:  Storing cache data and metadata from a cache to a nonvolatile memory to validate prior writing after a power loss.

US 2022/0019502 A1 to Mylavarpu:  Defect management information copying to a nonvolatile memory with faster access.

US 2008/0276040 A1 to Moritoki:  Volatile memory cache backup to a nonvolatile memory.


  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113